Citation Nr: 1218676	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a waiver of recovery of an overpayment of pension benefits in the amount of $15,030.00 based on failure to file a timely application.

2.  Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $15,030.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 Regional Office (RO) in Cleveland, Ohio determination letter.

The June 2008 determination letter declined reopening the Veteran's claim for entitlement to a waiver of recovery of an overpayment of pension benefits based on failure to file a timely application finding no new and material evidence had been submitted.  The subsequent February 2009 statement of the case (SOC), however, effectively reopened the claim and considered the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Board notes the Veteran requested a hearing before an RO hearing officer in his February 2008 claim to reopen and a hearing before a member of the Board in his February 2009 substantive appeal, but withdrew both hearing requests in June 2009 and again in August 2009 and requested that the matter be sent directly to the Board for review.


FINDINGS OF FACT

1.  In a November 2006 determination by the Debt Management Center in Fort Snelling, Minnesota, it was noted that the Veteran had not filed an application for waiver within 180 days of being notified of his debt in September 2005 and, therefore, denied the application for waiver of recovery of the overpayment.  The Veteran did not appeal that decision.

2.  Evidence received since the November 2006 determination raises a reasonable possibility of substantiating the Veteran's claim.

3.  In April 2001, the Veteran was granted non-service connected pension.

4.  In August 2005, the VA Pension Maintenance Center in Milwaukee, Wisconsin notified the Veteran that it had learned that he was in receipt of benefits from the Social Security Administration (SSA) that put his annual income above the applicable pension limit and proposed to stop his compensation effective March 1, 2004.

5.  By letter dated September 11, 2005, VA informed the Veteran that it had effectuated the August 2005 notice and that an overpayment of $15,030.00 had been created; this letter informed him of the right to request a waiver of recovery of the overpayment.

6.  On October 24, 2006, the Veteran's request for waiver of recovery of the overpayment at issue was received.


CONCLUSIONS OF LAW

1.  The November 2006 determination that denied the claim for entitlement to a waiver of recovery of an overpayment of pension benefits based on failure to file a timely application is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the November 2006 determination in relation to the Veteran's claim for a waiver of recovery of an overpayment of pension benefits based on failure to file a timely application is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's request for waiver of recovery of the overpayment in the amount of $15,030.00 was not timely received.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duty to Notify and Assist
 
On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Pursuant to the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim and has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.

The Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in waiver cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Court noted that the statute at issue in such cases was found in chapter 53 of title 38 of the U.S. Code, and that the provisions of the VCAA were relevant to a different chapter of title 38.  Therefore, the VCAA is not for application in this matter.

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to the requirements as set forth by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), and to the extent that such requirements even apply, are moot.  

Notwithstanding the foregoing, the Board notes that the November 2006 and June 2008 waiver decisions and the February 2009 SOC notified the Veteran of the laws and regulations pertaining to the issue on appeal.  These documents also advised the Veteran of the evidence of record and of the reasons and bases for the decision.  

With respect to the duty to assist, a review of the claims file indicates that all evidence necessary for an equitable disposition of the Veteran's appeal is of record.  Furthermore, neither the Veteran nor his representative has identified any pertinent outstanding records that have not been associated with the Veteran's claims folder.  Accordingly, the Board will proceed with adjudication of his appeal. 

New and Material Evidence

The Veteran claims that he was not properly notified about his $15,030.00 overpayment and, therefore, was unable to file a timely application for waiver of that debt.         

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).

A request for waiver of recovery of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2) (2011).

As noted above, a November 2006 determination concluded that the Veteran had not filed a timely application for waiver following notification of his indebtedness in September 2005.  The Veteran did not file a NOD or otherwise indicate a desire to appeal the determination in the September 2005 determination.  As no correspondence was received from the Veteran within the appeal period, the November 2006 rating decision is final.  38 C.F.R. § 20.1103 (2011).

As a result, a claim for a waiver of recovery of an overpayment of pension benefits based on failure to file a timely application may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As noted in the November 2006 determination, the Veteran did not file a timely application for a waiver.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran did file a timely application for a waiver.  At the time of his initial application, the Veteran did not make any argument as to the timeliness of his application.  In his current claim, the Veteran contends for the first time that he did not receive timely notice of the $15,030.00 overpayment and, by extension, the right to apply for a waiver of the overpayment.  Specifically, the Veteran contends that multiple notices were sent by VA to the wrong address.  As noted above, if the requester does substantiate that there was a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2).  

In the light of the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the Veteran's statements that the notification of overpayment and other documents were sent to the wrong address, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.


Timeliness of Application for Waiver

Having determined that the Veteran's claim is reopened, the Board must next determine whether it will be prejudicial to the Veteran for the Board to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the claim for a waiver of recovery of an overpayment of pension benefits based on failure to file a timely application without prejudicing the Veteran, because the RO essentially reopened and adjudicated the merits of the claim in the prior February 2009 SOC.  Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

Preliminarily, the Board notes that neither the Veteran nor his representative has challenged the amount of the overpayment or the validity of the debt.  In fact, in an April 2012 statement the Veteran's representative conceded that they did not challenge the validity of the debt or amount of overpayment.  The Veteran has not denied that there was an actual overpayment of pension benefits as the result of his receipt of SSA benefits that put his annual income over the pension limit.  As such, the sole issue on appeal is whether his waiver of overpayment was filed in a timely manner.  In that regard, the Veteran asserts that he is entitled to a waiver of recovery of an overpayment in the amount of $15,030.00.  He argues that he should be granted a waiver because he claims VA "said I filed late three times and they had my address wrong."  

 In April 2001, the Veteran was granted non-service connected pension benefits.  In August 2005, the VA Pension Maintenance Center in Milwaukee, Wisconsin notified the Veteran that it had learned that the Veteran was in receipt of benefits from SSA that put his annual income above the applicable pension limit and proposed to stop his compensation effective March 1, 2004.  By letter dated September 11, 2005, VA informed the Veteran that it had effectuated the notice and that an overpayment of $15,030.00 had been created.  The September 2005 letter stated that attached was a "Notice of Rights and Obligations," which indicated that the Veteran was informed that a waiver request must be received within 180 days.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).

On October 24, 2006, through his representative, the Veteran submitted a request for waiver of recovery of the overpayment at issue.  On November 15, 2006, the Debt Management Center denied the Veteran's request, advising him that under 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b), his request for waiver consideration could not be accepted as it was not filed within 180 days of notification of the indebtedness.  The November 2006 determination indicated that the Veteran's request was received on October 24, 2006, and that this was more than 180 days after the September 11, 2005 notification of indebtedness.  The November 2006 determination letter was sent to the address noted in the Veteran's October 2006 request for waiver, which also corresponded to the Veteran's last address of record.

On February 13, 2008, the Veteran's representative submitted a letter requesting a local hearing regarding the Veteran's November 2007 waiver of debt request.  (The Board notes that the November 2007 waiver request referenced is not of record and there is no other evidence or contention that such a document was received by VA.)  In addition, the February 2008 letter notified VA of a change in the Veteran's address and telephone number.  As discussed above, the February 2008 letter was treated as a petition to reopen the Veteran's claim for waiver of overpayment based on the provision of new and material evidence.  The petition to reopen was denied in a June 2008 determination letter, which was sent to the new address provided by the Veteran's representative in the February 13, 2008 letter.  

The Veteran's signed August 2008 NOD noted the same address as the February 2008 letter.  The subsequent February 2009 SOC, therefore, also was sent to this address.  It was not until the Veteran's February 2009 substantive appeal form that the Veteran indicated that the previous address was incorrect.  In particular, two numbers in the house number of the Veteran's street address had been transposed.  
As noted above, a request for waiver of recovery of indebtedness shall only be considered if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2) (2011).

Following careful review of the evidence of record, the Board concludes that the Veteran's request for waiver of recovery of indebtedness in the amount of $15,030.00 must be denied.  In reaching that conclusion, the Board has considered the Veteran's contention that VA did not send some or all of the notifications of overpayment and other documentation to the Veteran's proper address.  In that regard, the notice of overpayment and the right to dispute the debt and/or request a waiver, in the form of a preprinted computer letter, was mailed on September 11, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that a computer-generated letter is presumed to have been issued in the normal course by VA.  See Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  Clear evidence must be presented to rebut the presumption of regularity with regard to the Veteran receiving the notice in this case.  See Woods v. Gober, 14 Vet. App. 214 (2000).  

It is somewhat unclear whether the Veteran specifically is claiming that the September 2005 letter was sent to the wrong address or merely other subsequent notifications.  In any case, the clear evidence of record indicates that the September 2005 notification was sent to the Veteran's address of record at the time of the mailing.  Furthermore, there is no indication that the September 2005 letter was returned to VA as undeliverable.  The Board finds it extremely significant that the Veteran's subsequent October 23, 2006 request for waiver of overpayment listed his address as being the same as that to which the September 2005 letter was sent.  Were it the case that the Veteran moved from that address at some point prior to September 2005 without notifying VA or, it would seem, his representative, the Board notes that the Veteran's obligations include keeping VA apprised of his current address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In short, there is no indication that the Veteran did not receive the September 2005 notice of the overpayment and, if he did, the failure appears to have been a result of his failing to apprise VA of his current address.  Thus, there is no evidence that the Veteran failed to receive notification due to error by VA, the postal service, or other circumstances beyond the Veteran's control.

The claims file does not indicate that the Veteran notified VA of a change of address until February 2008.  With respect to that February 2008 notification, it appears that the Veteran's representative provided an incorrect address to VA at that time and again in the August 2008 NOD.  Even assuming that such an error was due to the Veteran's representative, this is not a basis for a grant of the claim.  See e.g., Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate actions of VA personnel do not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  Furthermore, the Veteran signed a VA Form 21-4138 in July 2008 listing the address as the one that he now claims was incorrect.  Nevertheless, the error in address provided in February 2008 did not affect the mailing or receipt of the September 2005 letter or the Veteran's failure to subsequently request a waiver of overpayment within 180 days from the date of notification.

The Board, therefore, finds that the Veteran either received the Debt Management Center's notice of creation of the debt, dated September 11, 2005, or if the Veteran did not receive the letter it was through no fault of VA, the postal carrier, or other circumstances beyond the Veteran's control.  Despite this letter to the Veteran, which notified him of the overpayment, and of his right to request waiver, the Veteran did not submit a waiver request until October 24, 2006.  This was over 180 days after he received the notice of his right to request such a waiver.  In summary, the Veteran's request for waiver was received well beyond the 180-day time limit prescribed by law and regulation.  Under the circumstances, the Board finds no basis upon which to predicate a grant of the benefit sought in this case, and finds that the appeal must be denied.


ORDER

New and material evidence having been received, the claim for entitlement to a waiver of recovery of an overpayment of pension benefits based on failure to file a timely application is reopened; the appeal is granted to this extent only.

The Veteran's request for a waiver of recovery of an overpayment of $15,030.00 not having been timely received, the appeal is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


